         Case 2:18-cv-03363-GEKP Document 46 Filed 09/09/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RICHARD A. MARSHALL et al.,
               Plaintiffs                                  CIVIL ACTION

               v.

ZIMMER, INC. et al.,                                       No. 18-3363
                  Defendants

                                           ORDER

       AND NOW, this 1 < y of September, 2020, upon consideration of Defendants'

renewed motion for summary judgment (Doc. No. 36), the documents filed in support (Doc. Nos.

37, 38), Plaintiffs' response (Doc. No. 39), Defendants' reply (Doc. No. 40), the additional

briefing filed in support of the parties' positions, and the Court having conducted oral argument

on December 11, 2019, it is ORDERED that the renewed motion for summary judgment is

GRANTED. Plaintiffs' claims against Defendants are DISMISSED WITH PREJUDICE. The

Clerk of Court shall mark this case CLOSED for all purposes, including statistics.
